     Case 2:19-cr-00111-WFN    ECF No. 549    filed 02/20/20    PageID.3009 Page 1 of 5

                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



 1                                                                    Feb 20, 2020
 2                                                                        SEAN F. MCAVOY, CLERK



 3
 4                            UNITED STATES DISTRICT COURT

 5                         EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                               No.     2:19-CR-0111-WFN
 7                            Plaintiff,
                                                               ORDER
 8          -vs-
 9   LUIS MANUEL FARIAS-CARDENAS (1),
10   JOSHUA ISAAC STINE (2),
     PATRICK ELLIOTT PEARSON (3),
11   CRISTIAN MISAEL GOMEZ (4),
12   LUIS MANUEL RAMIREZ (5),
     ZACARIAS MARTINEZ-GARZA (6),
13   MARIANO RUIZ-BALDERAS (8),
14   FOREST WALKER HERZOG (12),
     AMY JO DYGERT (13),
15   MICHAEL EDWARD McLAUGHLIN, JR. (15),
16   GERARDO FARIAS-CONTRERAS (17),
     ELICEO FARIAS-CARDENAS (18),
17                       Defendants.
18
19         A pretrial conference and motion hearing was held February 19, 2020.                       The
20   Defendants were present and represented by counsel and in custody as set out in the table
21   below. Assistant United States Attorney Caitlin Baunsgard represented the Government.
22                      Defendant              Custody                Counsel
         Luis Manuel Farias-Cardenas (1)         YES Christopher R. Black
23
         Joshua Isaac Stine (2)                  YES Kent N. Doll, Jr.
24       Patrick Elliott Pearson (3)             YES T. Trageser for Bryan P. Whitaker
25       Cristian Misael Gomez (4)               YES James M. Parkins
         Luis Manuel Ramirez (5)                 YES Timothy D. Trageser
26       Zacarias Martinez-Garza (6)             YES Roger J. Peven
27       Mariano Ruiz-Balderas (8)               YES Karen S. Lindholt
28       Forest Walker Herzog (12)             Absent David M. Miller



     ORDER - 1
     Case 2:19-cr-00111-WFN     ECF No. 549    filed 02/20/20   PageID.3010 Page 2 of 5




 1                    Defendant              Custody           Counsel
         Amy Jo Dygert (13)                    No Nicolas V. Vieth
 2       Michael Edward McLaughlin, Jr. (15) YES Frank L. Cikutovich
 3       Gerardo Farias Contreras (17)        YES Mark E. Vovos
 4
         Eliceo Farias-Cardenas (18)              YES David Hammerstad
 5
 6          The Court addressed the status of the case and pending pretrial motions. The
 7   Government updated the Court and counsel regarding the status of discovery.             The
 8   bulk of discovery has been provided to Behind the Gavel but one lab report
 9   remains outstanding as does the forensic review and reports for two phones and a
10   computer. Several Jencks statements will be provided by the end of next week. Mr. Vieth
11   addressed Behind the Gavel's progress indicating that most of the disclosures have
12   been processed and the remaining disclosures are limited so should not take too long
13   to process.
14          At defense counsels' request, the Court agreed to reserve ruling on the pending
15   suppression motions, the Franks' hearing Motions and the Motion for Henthorn Discovery.
16   The Court granted Defendants' Motion for Leave to File Additional Motions and set a
17   briefing schedule and additional pretrial conference. With the agreement of the parties, the
18   Court also set a more realistic trial date. The Court granted Defendants' Motion to Reveal
19   the Identity of Informants and Cooperating Witnesses or Defendants to the extent that the
20   motion addressed witnesses that will testify at trial and ordered disclosure of identities
21   30 days prior to trial.
22          Lastly, the Court addressed the Government's inquiry regarding expert disclosures.
23   To the extent that the documents are available, the Court encouraged the parties to file
24   notices of expert expeditiously to allow time to address any Daubert issues at the next
25   pretrial conference. The Court has reviewed the file and Motions and is fully informed.
26   This Order is entered to memorialize and supplement the oral rulings of the Court.
27   Accordingly,
28          IT IS ORDERED that:


     ORDER - 2
     Case 2:19-cr-00111-WFN     ECF No. 549    filed 02/20/20   PageID.3011 Page 3 of 5




 1         1. The Court RESERVES RULING on Defendants' Motion for Henthorn
 2   Discovery, filed January 24, 2020, ECF No. 464. This motion will be heard at the pretrial
 3   conference on April 8, 2020.
 4         2. Defendant's Motion to Reveal the Identity of Informants and Cooperating
 5   Witnesses or Defendants and to Disclose Related Brady Materials, filed January 24, 2020,
 6   ECF No. 465, is GRANTED. The identity of cooperating individuals to be called as
 7   witnesses at trial shall be disclosed 30 days prior to trial. Any Brady materials not
 8   previously disclosed pertaining to those witnesses shall be provided at the same time.
 9         3. The parties agree that a continuance of the current trial date is necessary to allow
10   time to review discovery and file appropriate motions. The Court previously declared the
11   case to be complex. The Court finds that the ends of justice served by the granting of a
12   continuance of the trial in this matter outweigh the best interests of the public and the
13   Defendant in a speedy trial. A trial date of March 9, 2020, would unreasonably deny
14   Defendants the opportunity to review discovery, file appropriate pretrial motions,
15   investigate the charges against them, and to benefit from effective assistance of counsel,
16   taking into account the exercise of due diligence. 18 U.S.C. § 3161(h).
17         4. The trial date of March 9, 2020, is STRICKEN and RESET to May 18, 2020,
18   at 1:00 p.m., in Spokane, Washington.
19         5. All time from the trial date of March 9, 2020, to the new trial date of May 18,
20   2020, is EXCLUDED for speedy trial calculations pursuant to 18 U.S.C. § 3161(h).
21         6. A final pretrial conference shall be held May 18, 2020, at 11:00 a.m., in
22   Spokane, Washington.
23         7. Trial briefs, motions in limine, requested voir dire and a set of proposed JOINT
24   JURY INSTRUCTIONS shall be filed and served on or before May 4, 2020.
25             Jury instructions should only address issues that are unique to this case and shall
26   include instructions regarding the elements of each claim, any necessary definitions and a
27   proposed verdict form.
28             The Joint Proposed Jury Instructions shall include:


     ORDER - 3
     Case 2:19-cr-00111-WFN       ECF No. 549    filed 02/20/20   PageID.3012 Page 4 of 5




 1              (a) The instructions on which the parties agree; and
 2              (b) Copies of instructions that are disputed (i.e., a copy of each party's proposed
 3   version of an instruction upon which they do not agree). All jury instructions from the most
 4   current edition of the Ninth Circuit Manual of Model Jury Instructions may be proposed by
 5   number.      The submission of the Joint Proposed Jury Instructions will satisfy the
 6   requirements of LR 51.1(c).
 7              Each party shall address any objections they have to instructions proposed by any
 8   other party in a memorandum. The parties shall identify the specific portion of any proposed
 9   instruction to which they object and shall elaborate the basis for the objection. Objections
10   asserting that an instruction sets forth an incorrect statement of law shall describe the legal
11   authority that supports this objection. Failure to file an objection and supporting argument
12   may be construed as consent to the adoption of an instruction proposed by another party.
13           8. The parties are requested to submit courtesy copies of witness and exhibit lists to
14   the Court no later than 12:00 noon the Monday before trial.
15           9. Defendant's Motion for Leave to File Additional Motions, filed January 24, 2020,
16   ECF No. 470, is GRANTED.
17           10. An additional pretrial conference shall be held April 8, 2020, at 10:00 a.m., in
18   Spokane, Washington.
19              (a) All additional motions shall be filed and served no later than March 18,
20   2020.
21              (b) Responses shall be filed and served no later than March 25, 2020.
22           11. Indigent Defendant's requests for issuance of subpoenas and payment of costs and
23   fees for trial witnesses shall be filed no later than ten days before trial, excluding weekends
24   and holidays.
25           12. The Court RESERVES ruling on Defendants' Motions to Suppress and
26   Motion for Franks Evidentiary Hearing, all filed January 24, 2020, ECF Nos. 461, 467,
27   469, and 457.      These motions will all be heard at the April 8, 2020, pretrial
28   conference.


     ORDER - 4
      Case 2:19-cr-00111-WFN        ECF No. 549   filed 02/20/20   PageID.3013 Page 5 of 5




 1              13. All time from the filing of Defendant's Motion for Leave to File Additional
 2   Motions on January 24, 2020, to the date of the hearing on February 19, 2020, is
 3   EXCLUDED for speedy trial calculations pursuant to 18 U.S.C. § 3161(h)(1)(D).
 4              The District Court Executive is directed to file this Order and provide copies to
 5   counsel.
 6              DATED this 20th day of February, 2020.
 7
 8
 9                                                   WM. FREMMING NIELSEN
     02-19-20                                 SENIOR UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 5
